DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/31/2022 has been entered.
Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Applicant’s new limitation in claim 1 “have a water drip preventing structure for preventing water drops from entering inside of the case and adhering elements housed in the case” is unclear when interpreted in light of the specification. No instances of relevant “adhering elements” were found in the specification and it appears this may be a typographical error of a “to” being left out after “adhering”. If Applicant meant to claim “adhering elements”, these claims are also rejected under 112(a) rejection is also made as these are new matter.
Claims 1-9 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. See above, this rejection is only applicable if Applicant meant “adhering elements” instead of “adhering to elements”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kanetaka et al (US 2014/0131476) in view of Battiato et al (US 5,868,710) and Tachibana (US 2004/0073161).
Regarding claim 1, Kanetaka discloses an injection apparatus comprising: a syringe holder 92 on which a syringe 91 filled with a liquid medicine (¶2, ¶5) is mounted (fig 1); a presser 93 configured to push out the liquid medicine from the syringe mounted (fig 1); and an actuator configured to move the presser forward or backward (¶27), the actuator including a feed screw nut 412 including a contact portion (any portion of the nut may contact another structure, currently contacting guide bars in fig 2), a feed screw shaft 411, a motor 3, and a transmission mechanism 41 configured to transmit rotation from the motor to the feed screw shaft (fig 1, ¶25), wherein the feed screw nut, the feed screw shaft, the motor, and the transmission mechanism are housed in a case 21 of the actuator (fig 1); and a case (see arrows in figure below) capable of being housed between a first cover and a second, to house the feed screw nut and the feed screw shaft, and to include a guide contacting the contact portion and guiding the feed screw nut (fig 2).

    PNG
    media_image1.png
    1014
    736
    media_image1.png
    Greyscale

While Kanetaka substantially discloses the invention as claimed, it does not disclose a first cover and a second cover configured to engage with each other, nor a water drip preventing structure for preventing water drops from entering inside the case and adhering (to) elements housed in the case.
Battiato discloses a medical fluid injector with a first cover (top of fig 3) and a second cover (bottom of fig 3), which houses a case (middle of fig 3) which has all of the similar, working components as Kanetaka. 
It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the instant application, to modify Kanetaka such that the case is housed between a first cover and a second cover as taught by Battiato to provide protection to the components.
Tachibana also discloses a syringe pump and which discloses a drip-proof design so that spilled liquid medications may be easily wiped off and prevents liquid from entering the interior (¶15).
It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the instant application, to modify Kanetaka such that it includes a 
Regarding claim 2, Kanetaka discloses wherein the case houses the feed screw nut, the feed screw shaft, the motor and the transmission mechanism (fig 1).  
Regarding claim 7, Kanetaka discloses the injection apparatus of claim 1, which includes a front block, a first side block, a second side block, a base block, and a rear block (see below), the front block is screwed to the first side block and the second side block (C in annotated figure).
While Kanetaka substantially discloses the invention as claimed, it does not explicitly disclose the base block is screwed from a rear end surface side of the first side block; the second side block is screwed to the first side block; the base block is screwed from a rear end surface side of the second side block; and the rear block is screwed from a rear end surface side of the base block.
Kanetaka discloses using screws to attach the various parts together and APPEARS to show screws as the attachment means for at least screwing the base block from a rear end surface side of the first side block and screwing the base block from a rear end surface side of the second side block (see A and D in annotated figure) and also likely shows it for screwing the rear block from a rear end surface side of the base block (See E in annotated figure). Regardless, it would have been obvious to one of ordinary skill in the art to utilize screws specifically to attach the various structures of Kanetaka together as Kanetaka already discloses using screws and they are notoriously well-known means of attaching structures together. It would have been obvious to one 
With respect to the second side block is screwed to the first side block, such is not reasonably achievable in the state shown in fig 2; however, one of ordinary skill in the art would appreciate that Kanetaka would not be provided FOR USE in the state shown as it would be too easily damaged and contaminated with the various features exposed. As such, it would have been obvious to provide a larger case to house the various elements in fig 2 (leaving only parts that need to be interacted with uncovered) and it requires routine skill in the art to do so. References are not read in a vacuum but for what they teach one of ordinary skill in the art. For example one could provide a clam-shell housing (two sides) in either rectangular or L-shaped (as the rear of the device appears to project farther than the front of the device) which enclose the structure shown in fig 2 of Kanetaka, similar to Desch’s teaching of providing a larger housing/case to protect components of the device, and attach to and become part of the side blocks (for example a screw hole may be provided where the arrow for the “first side block” in the annotated figure below for attaching one side of the clam shell housing to the rest of fig 2) and attaching the clam-shells together to more strongly enclose and protect the working parts of Kanetaka.
.

    PNG
    media_image2.png
    716
    818
    media_image2.png
    Greyscale

Claims 3-5 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kanetaka et al (US 2014/0131476) in view of Desch et al (US 2015/0157791), Tachibana (US 2004/0073161) and Battiato et al (US 5,868,710).
Regarding claim 3, while Kanetaka substantially discloses the invention as claimed, it does not disclose a flange member including the contact portion is fixed to the feed screw nut, and wherein the contact portion includes a first contact surface and a second contact surface configured to contact the guide, and a curving surface provided between the first contact surface and the second contact surface.  
Kanetaka does appear to disclose one structure attached to the feed screw nut which assists with maintaining proper orientation of the feed screw nut with respect to the housing (see annotated figure).

    PNG
    media_image3.png
    736
    718
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    348
    649
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the instant application, to modify Kanetaka such that it includes a flange member including the contact portion is fixed to the feed screw nut, wherein the 
Further, as all of the surfaces are located within the case, the combination results in the first contact surface, the second contact surface, and the curving surface facing to an inside surface of the case.
Regarding claim 4, while Kanetaka substantially discloses the invention as claimed, it does not disclose a limit detection unit configured to detect a limit position of movement of the feed screw nut, wherein the flange member includes a shield part, and the limit detection unit detects the shield part.  
Desch discloses a limit detection unit 1054 configured to detect a limit position of movement of the feed screw nut (¶629), wherein the flange member 800 includes a shield part 1057 (¶629), and the limit detection unit detects the shield part (¶629).
It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the instant application, to modify Kanetaka such that it includes a limit detection unit configured to detect a limit position of movement of the feed screw nut, wherein the flange member includes a shield part, and the limit detection unit 
Regarding claim 5, while Kanetaka substantially discloses the invention as claimed, it does not disclose a limit detection unit configured to detect a limit position of movement of the feed screw nut, wherein the limit detection unit includes a front side limit detection unit and a rear side limit detection unit.  
Desch discloses a detection unit 1102 which detects the absolute location of a position changing block/feed screw nut 1104 (¶630 and ¶634), the detection unit shown includes four detection units (fig 57B, including a front side and a rear side). One of ordinary skill in the art would appreciate that the detection unit would be most effective if it detected along the entire range of motion of the position changing block/feed screw nut (if it doesn’t already), such that it would also detect the limit positions of movement of the feed screw nut.
It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the instant application, to modify Kanetaka with a limit detection unit configured to detect a limit position of movement of the feed screw nut, wherein the limit detection unit includes a front side limit detection unit and a rear side limit detection unit as taught by Desch so that the location of the feed screw nut (and corresponding information such as fluid delivery amount and whether the syringe is full/empty/partially used) may be determined.
Regarding claim 8, wherein the contact portion includes a contact surface configured to make point contact with the guide located on an inside surface of the case (see combination in claim 3 above and annotated figure associated with claim 3) so as . 
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kanetaka et al (US 2014/0131476) in view of Causey et al (US 2007/0179444), Tachibana (US 2004/0073161) and Battiato et al (US 5,868,710).
Regarding claim 6, while Kanetaka substantially discloses the invention as claimed, it does not disclose wherein the motor is a coreless motor.
Causey disclose a drug delivery system which uses a coreless motor (¶116).
It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the instant application, to modify Kanetaka with a coreless motor as taught by Causey as it requires routine skill in the art to choose which type which type of motor to use when both motors are useful for the same purpose, especially as they are equivalents doing the same thing.
Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The examiner did not find a teaching or suggestion for modifying closest art Kanetaka, Desch, Tachibana and Battiato such that the contact surface includes a curving surface and the contact portion makes a point contact with the guide at the top of the curving surface, to do so would require a significant rework of Kanetaka.
Response to Arguments
Applicant’s amendment overcome the previous rejection, but newly introduced secondary reference Battiato provides the missing limitations. 
Applicant’s amendment and argument regarding claim 9 is persuasive and the claim is indicated as possessing allowable subject matter.
Applicant’s remaining arguments are unpersuasive. 
With respect to claim 3, Applicant argues Desch fails to disclose the newly added limitation. However, it is unclear if Applicant is attacking Desch individually or as Desch would be applied to Kanetaka. However, as all of the surfaces of the combination are located within the case, they all must face an interior of the case.
With respect to claim 8, Applicant’s specification at ¶47 was taken into consideration and discloses point contact may include more than three points, but attempts to keep the number of contacts to a minimum. As seen in Desch, the first contact surface only has two points of contact (as opposed to a possible three) and is thus seen as suppressing/decreasing contact resistance as is consistent with Applicant’s specification.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY JAMES OSINSKI whose telephone number is (571)270-3640.  The examiner can normally be reached on Monday to Thursday 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571)272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRADLEY J OSINSKI/Primary Examiner, Art Unit 3783